Title: From Alexander Hamilton to James McHenry, 27 August 1798
From: Hamilton, Alexander
To: McHenry, James



New York Aug 27. 1798
Sir

You will have observed in the list transmitted you the name of Mr. Jacob Morton as for a Majority. I understood him that he would accept it. But he now tells me he will take nothing less than a Regiment. This seems too much to begin with, if a competent person who has served can be found.
Mr. Abijah Hammond who was in one of the N Eng Regiments during the War though not soliciting it would accept a Regiment. I do not know his character as an Officer. But from his present condition in Society, being a man of large fortune & fair character, from his being a man of good understanding & of exertion, I conclude that he would make a respectable Commander of a Regiment & would be satisfactory. Walker is to be preferred if he will accept. But the Presidents sanction may be obtained in the alternative, for Walker if he will accept, for Hammond if Walker declines.
In the Event of Walker’s declining, the place of first Major may be proposed to Hammond, which however I fear he would not accept. In this event T. Fowler must be thought of.
Mr. John Morton offers as a candidate for a Company. This Gentleman has had a liberal education has been in the Militia (a Major I am told) & is of good principles & character. His pretensions are respectable.
Inclosed is an application from a good & decent citizen; but it is necessary to tell you he was only a drummer in the late army & would not be an acceptable colleague to those in the list of Entrants &ca
